Exhibit 10.2

 

WAIVER

 

This waiver (this “Waiver”) is made as of September 17, 2013, by and between
Prospect Global Resources, Inc., a Nevada corporation (“Prospect”), and Apollo
Commodities Management, L.P., a Delaware limited partnership with respect to
Series I (“Apollo”), with respect to the following facts:

 

RECITALS

 

WHEREAS, Prospect and Apollo entered into that certain Promissory Note dated
March 7, 2013, as amended by that certain Amendment to Promissory Note dated as
of April 15, 2013 (collectively, the “Note”);

 

WHEREAS, Prospect is required to make certain prepayments under Section 1(c) of
the Note; and

 

WHEREAS, Apollo has agreed to waive its right to prepayment under
Section 1(c) of the Note that would arise in connection with a Financing (as
defined in the Note) resulting from  the exercise of Prospect’s warrants issued
in June 2013, in an amount up to $2,000,000 (the “Subject Financing”), on the
terms and conditions set forth in this Waiver.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:

 

AGREEMENT

 

1.     Waiver.  Apollo hereby waives its right to prepayment under
Section 1(c) of the Note only and exclusively to the extent arising as a result
of the Subject Financing.

 

2.     Condition Effectiveness. The effectiveness of this Waiver is hereby
conditioned upon The Karlsson Group, Inc., an Arizona corporation (“KG”),
executing and delivering to Prospect a waiver in substantially the same form as
this Waiver, whereby KG waives its right to prepayment under Section 3.2(c) of
that certain Senior First Priority Secured Promissory Note dated August 1, 2012,
by and between Prospect Global Resources, Inc., a Delaware corporation, and KG,
as amended by that certain Amendment to Senior First Priority Secured Promissory
Note dated as of April 15, 2013, that certain Second Amendment to Senior First
Priority Secured Promissory Note dated as of June 26, 2013, that certain Third
Amendment to Senior First Priority Secured Promissory Note dated as of
September 6, 2013, and that certain Fourth Amendment to Senior First Priority
Secured Promissory Note dated as of September 13, 2013.

 

3.     Miscellaneous.

 

a.     No Other Waiver. Except as expressly waived in this Waiver, all
provisions of the Note are and shall remain unchanged and shall continue in full
force and effect, and the parties thereto and hereto shall continue to have all
their rights and remedies under the Note.

 

1

--------------------------------------------------------------------------------


 

b.     Successors and Assigns.  This Waiver shall be binding on and shall inure
to the benefit of the parties hereto and their respective successors and assigns
except as otherwise provided herein.

 

c.     Counterparts.  This Waiver may be executed by the parties hereto on any
number of separate counterparts, any of which may be executed and transmitted by
facsimile, and each of which shall be deemed an original and all of which, taken
together, shall be deemed to constitute one and the same instrument.

 

d.     Governing Law.  This Waiver shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to its
principles of conflicts of law.

 

e.     Waiver of Jury Trial.  Each of the parties hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding arising out of or relating to this Waiver.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered as of the date first above written.

 

 

 

Prospect Global Resources, Inc.

 

 

 

 

 

By:  

/s/ Damon Barber

 

Name:

Damon Barber

 

Title:

President, CEO and Secretary

 

 

 

 

 

Apollo Commodities Management, L.P. with respect to Series I

 

 

 

 

 

By:

Apollo Commodities Management

 

 

GP, LLC, its general partner

 

 

 

 

 

By:  

/s/ Laura D. Medley

 

Name:

Laurie D. Medley

 

Title:

Vice President

 

3

--------------------------------------------------------------------------------


 

WAIVER

 

This waiver (this “Waiver”) is made as of September 17, 2013, by and between
Prospect Global Resources, Inc., a Nevada corporation (“Prospect”), and Apollo
Management VII, L.P., a Delaware limited partnership (“Apollo”), with respect to
the following facts:

 

RECITALS

 

WHEREAS, Prospect and Apollo entered into that certain Promissory Note dated
March 7, 2013, as amended by that certain Amendment to Promissory Note dated as
of April 15, 2013 (collectively, the “Note”);

 

WHEREAS, Prospect is required to make certain prepayments under Section 1(c) of
the Note; and

 

WHEREAS, Apollo has agreed to waive its right to prepayment under
Section 1(c) of the Note that would arise in connection with a Financing (as
defined in the Note) resulting from  the exercise of Prospect’s warrants issued
in June 2013, in an amount up to $2,000,000 (the “Subject Financing”), on the
terms and conditions set forth in this Waiver.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:

 

AGREEMENT

 

4.     Waiver.  Apollo hereby waives its right to prepayment under
Section 1(c) of the Note only and exclusively to the extent arising as a result
of the Subject Financing.

 

5.     Condition Effectiveness. The effectiveness of this Waiver is hereby
conditioned upon The Karlsson Group, Inc., an Arizona corporation (“KG”),
executing and delivering to Prospect a waiver in substantially the same form as
this Waiver, whereby KG waives its right to prepayment under Section 3.2(c) of
that certain Senior First Priority Secured Promissory Note dated August 1, 2012,
by and between Prospect Global Resources, Inc., a Delaware corporation, and KG,
as amended by that certain Amendment to Senior First Priority Secured Promissory
Note dated as of April 15, 2013, that certain Second Amendment to Senior First
Priority Secured Promissory Note dated as of June 26, 2013, that certain Third
Amendment to Senior First Priority Secured Promissory Note dated as of
September 6, 2013, and that certain Fourth Amendment to Senior First Priority
Secured Promissory Note dated as of September 13, 2013.

 

6.     Miscellaneous.

 

f.     No Other Waiver. Except as expressly waived in this Waiver, all
provisions of the Note are and shall remain unchanged and shall continue in full
force and effect, and the parties thereto and hereto shall continue to have all
their rights and remedies under the Note.

 

4

--------------------------------------------------------------------------------


 

g.     Successors and Assigns.  This Waiver shall be binding on and shall inure
to the benefit of the parties hereto and their respective successors and assigns
except as otherwise provided herein.

 

h.     Counterparts.  This Waiver may be executed by the parties hereto on any
number of separate counterparts, any of which may be executed and transmitted by
facsimile, and each of which shall be deemed an original and all of which, taken
together, shall be deemed to constitute one and the same instrument.

 

i.      Governing Law.  This Waiver shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to its
principles of conflicts of law.

 

j.      Waiver of Jury Trial.  Each of the parties hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding arising out of or relating to this Waiver.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered as of the date first above written.

 

 

 

Prospect Global Resources, Inc.

 

 

 

 

 

By:

/s/ Damon Barber

 

Name:

Damon Barber

 

Title:

President, CEO and Secretary

 

 

 

 

 

Apollo Management VII, L.P.

 

 

 

 

 

By:

AIF VII Management, LLC,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Laura D. Medley

 

Name:

Laurie D. Medley

 

Title:

Vice President

 

--------------------------------------------------------------------------------